 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA
 7
     HENDRIK BLOCK,                                          Case No. 19-CV-00969-AWI-SAB
 8

 9                    Plaintiff,                             ORDER RE STIPULATION FOR
                                                             EXTENSION OF TIME FOR MERCED
10            v.                                             FOOD CENTER AND HAMID YAHYA
                                                             TO RESPOND TO COMPLAINT AND
11   MERCED FOOD CENTER; HAMID YAHYA,                        CONTINUING SCHEDULING
                                                             CONFERENCE
12                    Defendants.
                                                             (ECF No. 10)
13

14
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
15
              1.      Defendants MERCED FOOD CENTER and HAMID YAHYA shall file a
16
                      responsive pleading on or before September 26, 2019; and
17
              2.      The October 15, 2019 scheduling conference is continued to December 18,
18
                      2019, at 9:30 a.m. in Courtroom 9; and
19
              3.      The parties shall file a joint scheduling report seven days prior to the continued
20
                      scheduling conference.
21

22   IT IS SO ORDERED.

23   Dated:        August 28, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                       1
